--------------------------------------------------------------------------------

Exhibit 10.49
 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (the “Agreement”), entered into
and effective as of November 16, 2009 (the “Effective Date”), is by and between
Breg Inc., a California corporation (the “Company”), and Brad Lee, an individual
(the “Executive”).


PRELIMINARY STATEMENTS


A.           The Company and the Executive are parties to an Amended and
Restated Employment Agreement, entered into August 17, 2009 (the “Prior
Agreement”), but desire to further amend and restate the Prior Agreement in its
entirety to memorialize the terms of their relationship in order to retain the
continued services of the Executive.


B.           The Executive desires to render such services, upon the terms and
conditions contained herein.


C.           The Company and the Executive agree and acknowledge that pursuant
to this Agreement the Executive will receive consideration and other benefits
over and above that which he was entitled to receive under the Prior Agreement
and over and above that which he would otherwise be entitled to receive as
compensation for services performed for the Company.


D.           The Company is, as of the date of this Agreement, a subsidiary of
Orthofix International N.V., a corporation organized under the laws of the
Netherlands Antilles (the “Parent”).


E.           Capitalized terms used herein and not otherwise defined have the
meaning for them set forth on Exhibit A attached hereto and incorporated herein
by reference.


The parties, intending to be legally bound, hereby agree and the Prior Agreement
is hereby amended and restated as follows:


I.           EMPLOYMENT AND DUTIES


1.1           Duties.  The Company hereby employs the Executive as an employee,
and the Executive agrees to be employed by the Company, upon the terms and
conditions set forth herein.  While serving as an employee of the Company, the
Executive shall serve as President of the Company.  The Executive shall have
such power and authority and perform such duties, functions and responsibilities
as are associated with and incident to such positions, and as the Board may from
time to time require of him; provided, however, that such authority, duties,
functions and responsibilities are commensurate with the power, authority,
duties, functions and responsibilities generally performed by similarly-situated
executives of companies which are similar in size and nature to, and the
financial position of, the Company.

 

--------------------------------------------------------------------------------

 
Exhibit 10.49

1.2           Services.  During the Term (as defined in Section 1.3), and
excluding any periods of vacation, sick leave or disability, the Executive
agrees to devote his full business time, attention and efforts to the business
and affairs of the Company.  During the Term, it shall not be a violation of
this Section 1.2 for the Executive to (a) serve on civic or charitable boards or
committees (but not corporate boards), (b) deliver lectures or fulfill speaking
engagements or (c) manage personal investments, so long as such activities do
not interfere with the performance of the Executive’s responsibilities in
accordance with this Agreement.  The Executive must request the Board’s prior
written consent to serve on a corporate board, which consent shall be at the
Board’s reasonable discretion and only so long as such service does not
interfere with the performance of his responsibilities hereunder.


1.3           Term of Employment.  The term of this Agreement shall commence on
the Effective Date and shall continue until 11:59 p.m. Eastern Time on July 1,
2011 (the “Initial Term”) unless sooner terminated or extended as provided
hereunder.  This Agreement shall automatically renew for additional one-year
periods on July 1, 2011 and on each and every July 1 thereafter (each such
extension, the “Renewal Term”) unless either party gives the other party written
notice of its or his election not to extend such employment at least six months
prior to the next July 1 renewal date.  Further, if a Change of Control occurs
during the Initial Term or during any Renewal Term, this Agreement shall
automatically be extended for two years only from the Change of Control Date and
thereafter shall terminate on the second anniversary of the Change of Control
Date in accordance with its terms.  The Initial Term, together with any Renewal
Term or extension as a result of a Change of Control, are collectively referred
to herein as the “Term.”  In the event that the Executive continues to be
employed by the Company after the Term, unless otherwise agreed by the parties
in writing, such continued employment shall be on an at-will, month-to-month
basis upon terms agreed upon at such time without regard to the terms and
conditions of this Agreement (except as expressly provided herein) and this
Agreement shall be deemed terminated at the end of the Term, regardless of
whether such employment continues at-will, other than Articles VI and VII, plus
specified provisions of Articles IV and V to the extent they relate to
termination of employment after expiration of the Term, which shall survive the
termination or expiration of this Agreement for any reason.


II.           COMPENSATION


2.1           General.  The base salary and Incentive Compensation (as defined
in Section 2.3) payable to the Executive hereunder, as well as any stock-based
compensation, including stock options, stock appreciation rights and restricted
stock grants, shall be paid pursuant to the Company’s customary payroll
practices or in accordance with the terms of any applicable stock-based
plans.  The Company shall pay the Executive in cash, in accordance with the
normal payroll practices of the Company, the base salary and Incentive
Compensation set forth below.  For the avoidance of doubt, in providing any
compensation payable in stock, the Company may withhold, deduct or collect from
the compensation otherwise payable or issuable to the Executive a portion of
such compensation to the extent required to comply with applicable tax laws to
the extent such withholding is not made or otherwise provided for pursuant to
the agreement governing such stock-based compensation.


2.2           Base Salary.  The Executive shall be paid a base salary of no less
than $24,166.67 per month ($290,000 on an annualized basis) while he is employed
by the Company during the Term.  The base salary shall be reviewed annually by
the Board (or, so long as the Company is a direct or indirect subsidiary of the
Parent, the Parent Board) for increase (but not decrease, except as permitted
above) as part of its annual compensation review, and any increased amount shall
become the base salary under this Agreement.

 
2

--------------------------------------------------------------------------------

 
Exhibit 10.49

2.3           Bonus or other Incentive Compensation.


(a)           For so long as the Company is a direct or indirect subsidiary of
Parent, the Executive shall be eligible to receive annual bonus compensation in
an amount based on reasonable Company-specific goals for the earning of such
compensation as may be determined by the Parent Board from time to time (the
“Goals”).  Amounts that may be earned upon attainment of annual Goals will be
targeted to equal not less than 50% of the annual base salary in such fiscal
year.  The amount of any actual payment under the Bonus Plan will depend upon
the achievement (or not) of the various performance metrics comprising the
Goals, with an opportunity to earn maximum annual bonus compensation of not less
than 60% of annual base salary in such fiscal year under Parent’s Executive
Annual Incentive Plan or any successor plan or as may be determined by the
Parent Board from time-to-time (the “Bonus Plan”).  Amounts will be less than
either such target or nothing if the Goals are not met as set forth under the
terms of the Bonus Plan.  Amounts payable under the Bonus Plan shall be
determined by the Parent Board and shall be payable following such fiscal year
and no later than two and one-half months after the end of such fiscal year.  In
addition, the Executive shall be eligible to receive such additional bonus or
incentive compensation as the Parent Board may establish from time to time in
its sole discretion.  In the event that a Change of Control occurs that results
in the Company not being a direct or indirect subsidiary of Parent, (i) the
Company (not Parent) shall be responsible for the payment of any Incentive
Compensation amounts with respect to completed or pro rata fiscal years for
which Bonus Plan amounts have not yet been paid (collectively, “Unpaid Periods”)
and (ii) the Goals will deemed satisfied at a 100% achievement level with
respect to Unpaid Periods.


(b)           Following any Change of Control that results in the Company not
being a direct or indirect subsidiary of Parent (a “Breg Disposition”),
Executive shall be eligible to receive annual bonus compensation awards from the
Company on economic terms materially consistent with those provided to Executive
under the Bonus Plan immediately prior to such Change of Control.


(c)           Any bonus or incentive compensation under this Section 2.3 under
the Bonus Plan or otherwise is referred to herein as “Incentive
Compensation.”  Stock-based compensation shall not be considered Incentive
Compensation under the terms of this Agreement unless the parties expressly
agree otherwise in writing.

 
3

--------------------------------------------------------------------------------

 
Exhibit 10.49

2.4           Stock Compensation.  For so long as the Company is a direct or
indirect subsidiary of Parent, the Executive shall be eligible to receive
stock-based compensation, whether stock options, stock appreciation rights,
restricted stock grants or otherwise, under the Parent’s Amended and Restated
2004 Long Term Incentive Plan or other stock-based compensation plans as Parent
may establish from time to time (collectively, the “Plans”).  The Executive
shall be considered for such grants no less often than annually as part of the
Parent Board’s annual compensation review, but any such grants shall be at the
sole discretion of the Parent Board.  In addition, upon the consummation of any
Breg Disposition that occurs while Executive remains an employee of the Company,
all Parent stock options, stock appreciation,  rights, or similar stock-based
rights of Executive that are unvested at the time of consummation of the Breg
Disposition shall (notwithstanding the terms thereof) automatically accelerate
and become fully vested as of the closing date of the Breg Disposition, and any
risk of forfeiture included in Parent restricted or other stock grants
previously made to the Executive shall immediately lapse.  Notwithstanding
anything to the contrary in the Plans or any related grant documents, in such
even of a Breg Disposition, (i) with respect to Parket stock options or stock
appreciation rights granted before June 30, 2009, Executive may exercise such
options or rights until the earlier of (A) five (5) years from the date of
consummation of the Breg Disposition, or (B) the latest date that each such
stock option or stock appreciation right would otherwise expire by its original
terms, and (ii) with respect to Parent stock options or stock appreciation
rights granted on or after June 30, 2009, Executive may exercise such options or
rights until the earlier of (X) two (2) years from the date of consummation of
the Breg Disposition, or (Y) the latest date that each stock option or stock
appreciation right would otherwise expire by its original terms to exercise any
outstanding stock options or stock appreciation rights.
 
III.           EMPLOYEE BENEFITS


3.1           General.  Subject only to any post-employment rights under Article
V, so long as the Executive is employed by the Company pursuant to this
Agreement, he shall be eligible for the following benefits to the extent
generally available to senior executives of the Company or by virtue of his
position, tenure, salary and other qualifications.  Any eligibility shall be
subject to and in accordance with the terms and conditions of the Company’s
benefits policies and applicable plans (including as to deductibles, premium
sharing, co-payments or other cost-splitting arrangements).


3.2           Savings and Retirement Plans.  The Executive shall be entitled to
participate in, and enjoy the benefits of, all savings, pension, salary
continuation and retirement plans, practices, policies and programs available to
senior executives of the Company.


3.3           Welfare and Other Benefits.  The Executive and/or the Executive’s
eligible dependents, as the case may be, shall be entitled to participate in,
and enjoy the benefits of, all welfare benefit plans, practices, policies and
programs provided by the Company (including without limitation, medical,
prescription, drug, dental, disability, salary continuance, group life,
dependent life, accidental death and travel accident insurance plans and
programs) and other benefits (including, without limitation, executive physicals
and tax and financial planning assistance) at a level that is available to other
senior executives of the Company.

 
4

--------------------------------------------------------------------------------

 
Exhibit 10.49

3.4           Vacation.  The Executive shall be entitled to 4 weeks paid
vacation per 12-month period.


3.5           Expenses.  The Executive shall be entitled to receive prompt
reimbursement for all reasonable business-related expenses incurred by the
Executive in performing his duties under this Agreement.  Reimbursement of the
Executive for such expenses will be made upon presentation to the Company of
expense vouchers that are in sufficient detail to identify the nature of the
expense, the amount of the expense, the date the expense was incurred and to
whom payment was made to incur the expense, all in accordance with the expense
reimbursement practices, policies and procedures of the Company.


3.6           Key Man Insurance.  The Company shall be entitled to obtain a “key
man” or similar life or disability insurance policy on the Executive, and
neither the Executive nor any of his family members, heirs or beneficiaries
shall be entitled to the proceeds thereof.  Such insurance shall be available to
offset any payments due to the Executive pursuant to Section 5.1 of this
Agreement due to his death or Disability.


IV.           TERMINATION OF EMPLOYMENT


4.1           Termination by Mutual Agreement.  The Executive’s employment may
be terminated at any time during the Term by mutual written agreement of the
Company and the Executive.


4.2           Death.  The Executive’s employment hereunder shall terminate upon
his death.


4.3           Disability.  In the event the Executive incurs a Disability for a
continuous period exceeding 90 days or for a total of 180 days during any period
of 12 consecutive months, the Company may, at its election, terminate the
Executive’s employment during or after the Term by delivering a Notice of
Termination (as defined in Section 4.8) to the Executive 30 days in advance of
the date of termination.


4.4           Good Reason. The Executive may terminate his employment at any
time during or after the Term for Good Reason by delivering a Notice of
Termination to the Company 30 days in advance of the date of termination;
provided, however, that the Executive agrees not to terminate his employment for
Good Reason until the Executive has given the Company at least 30 days’ in which
to cure the circumstances set forth in the Notice of Termination constituting
Good Reason and if such circumstances are not cured by the 30th day, the
Executive’s employment shall terminate on such date.  If the circumstances
constituting Good Reason are remedied within the cure period to the reasonable
satisfaction of the Executive, such event shall no longer constitute Good Reason
for purposes of this Agreement and the Executive shall thereafter have no
further right hereunder to terminate his employment for Good Reason as a result
of such event.  Unless the Executive provides written notification of an event
described in the definition of Good Reason within 90 days after the Executive
has actual knowledge of  the occurrence of any such event, the Executive shall
be deemed to have consented thereto and such event shall no longer constitute
Good Reason for purposes of this Agreement.

 
5

--------------------------------------------------------------------------------

 
Exhibit 10.49

4.5           Termination without Cause. The Company may terminate the
Executive’s employment at any time during or after the Term without Cause by
delivering to the Executive a Notice of Termination 30 days in advance of the
date of termination; provided that as part of such notice the Company may
request that the Executive immediately tender the resignations contemplated by
Section 4.9 and otherwise cease performing his duties hereunder.  The Notice of
Termination need not state any reason for termination and such termination can
be for any reason or no reason.  The date of termination shall be the date set
forth in the Notice of Termination.


4.6           Cause. The Company may terminate the Executive’s employment at any
time during or after the Term for Cause by delivering a Notice of Termination to
the Executive. The Notice of Termination shall include a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the entire
membership of the Board, at a meeting of the Board called and held for such
purpose, finding that in the good faith opinion of the Board an event
constituting Cause has occurred and specifying the particulars thereof.  A
Notice of Termination for Cause may not be delivered unless in conjunction with
such Board meeting the Executive was given reasonable notice and the opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board prior to such vote.  If the event constituting Cause for termination is
other than as a result of a breach or violation by the Executive of any
provision of Article VI and only if the event constituting Cause is curable,
then the Executive shall have 30 days from the date of the Notice of Termination
to cure such event described therein to the reasonable satisfaction of the Board
in its sole discretion and, if such event is cured by the Executive within the
cure period, such event shall no longer constitute Cause for purposes of this
Agreement and the Company shall thereafter have no further right to terminate
the Executive’s employment for Cause as a result of such event.  The Executive
shall have no other rights under this Agreement to cure an event that
constitutes Cause.  Unless the Company provides written notification of an event
described in the definition of Cause within 90 days after the Company knows or
has reason to know of the occurrence of any such event, the Company may not
terminate the Executive for Cause unless such event is recurring or
uncurable.  Knowledge shall mean actual knowledge of the Board or the Company’s
senior executives.


4.7           Voluntary Termination.  The Executive may voluntarily terminate
his employment at any time during or after the Term by delivering to the Company
a Notice of Termination 30 days in advance of the date of termination (a
“Voluntary Termination”). For purposes of this Agreement, a Voluntary
Termination shall not include a termination of the Executive’s employment by
reason of death or for Good Reason, but shall include voluntary termination upon
retirement in accordance with the Company’s retirement policies. A Voluntary
Termination shall not be considered a breach or other violation of this
Agreement.


4.8           Notice of Termination.  Any termination of employment under this
Agreement by the Company or the Executive requiring a notice of termination
shall require delivery of a written notice by one party to the other party (a
“Notice of Termination”). A Notice of Termination must indicate the specific
termination provision of this Agreement relied upon and the date of termination.
It must also set forth in reasonable detail the facts and circumstances claimed
to provide a basis for such termination, other than in the event of a Voluntary
Termination or termination without Cause.  The date of termination specified in
the Notice of Termination shall comply with the time periods required under this
Article IV, and may in no event be earlier than the date such Notice of
Termination is delivered to or received by the party getting the notice.  If the
Executive fails to include a date of termination in any Notice of Termination he
delivers, the Company may establish such date in its sole discretion.  No Notice
of Termination under Section 4.4 or 4.6 shall be effective until the applicable
cure period, if any, shall have expired without the Company or the Executive,
respectively, having corrected the event or events subject to cure to the
reasonable satisfaction of the other party.  The terms “termination” and
“termination of employment,” as used herein are intended to mean a termination
of employment which constitutes a “separation from service” under Section 409A.

 
6

--------------------------------------------------------------------------------

 
Exhibit 10.49

4.9           Resignations.  Upon ceasing to be an employee of the Company for
any reason, or earlier upon request by the Company pursuant to Section 4.5, the
Executive agrees to immediately tender written resignations to the Company with
respect to all officer and director positions he may hold at that time with the
Company and its Affiliate Companies.


V.           PAYMENTS ON TERMINATION


5.1           Death; Disability; Resignation for Good Reason; Termination
without Cause.  If at any time during the Term the Executive’s employment with
the Company is terminated pursuant to Section 4.2, 4.3, 4.4 or 4.5, the
Executive shall be entitled to the payment and benefits set forth below
only.  If at any time after the Term the Executive’s employment with the Company
is terminated pursuant to Section 4.2, 4.3, 4.4 or 4.5, the Executive shall be
entitled to the payment and benefits set forth in (a), (b) and the specified
provisions of (c) only.


(a)           any unpaid base salary and accrued unpaid vacation then owing
through the date of termination or Incentive Compensation that is as of such
date actually earned or owing under Article II, but not yet paid to the
Executive, which amounts shall be paid to the Executive within 30 days of the
date of termination; provided, however, the Executive shall be entitled to
receive the pro rata amount of any Incentive Compensation for the fiscal year of
his termination of employment (based on the number of business days he was
actually employed by the Company during the fiscal year in which the termination
of employment occurs) that he would have received had his employment not been
terminated during such year. Nothing in the foregoing sentence is intended to
give the Executive greater rights to such Incentive Compensation than a pro rata
portion of what Incentive Compensation would have been applicable to him had his
employment not been terminated, provided that Executive’s termination of
employment shall not be used to disqualify Executive from or make him ineligible
for a pro rata portion of the Incentive Compensation to which he would otherwise
have been entitled, and provided further that any personal or Company-based
performance goals applicable to such Incentive Compensation shall be deemed 100%
satisfied when calculating the amount of any pro rata Incentive Compensation
payable pursuant to this Section 5.1(a).  The pro rata portion of Incentive
Compensation shall, subject to Section 7.16,  be paid at the time such Incentive
Compensation is paid to senior executives of the Company (“Severance Bonus
Payment Date”) but in no event later than two and one-half months after the end
of such fiscal year.

 
7

--------------------------------------------------------------------------------

 
Exhibit 10.49

(b)           a one-time lump sum severance payment in an amount equal to 100%
of the Executive’s Base Amount.  The lump sum severance payment shall be paid
within 30 days of the Executive’s signing the release described in Section 5.4
and the expiration of any applicable revocation period, subject, in the case of
termination other than as a result of the Executive’s death, to Section 7.16.
 
(c)           if the Company is a direct or indirect subsidiary of Parent at the
time of such termination, all stock options, stock appreciation rights or
similar stock-based rights granted to the Executive by Parent shall vest in full
and be immediately exercisable and any risk of forfeiture included in restricted
or other stock grants previously made to the Executive shall immediately
lapse.  In addition, if the Executive’s employment is terminated pursuant to
Section 4.2, 4.3, 4.4 or 4.5 during or after the Term while the Company is a
direct or indirect subsidiary of Parent, the Executive shall have until the
earlier of (i) five (5) years from the date of termination, or (ii) the latest
date that each stock option or stock appreciation right would otherwise expire
by its original terms had the Executive’s employment not terminated  to exercise
any outstanding stock options or stock appreciation rights of Parent that were
granted prior to June 30, 2009.  For any new stock options awarded after June
29, 2009, if the Executive’s employment is terminated pursuant to Section 4.2,
4.3, 4.4 or 4.5 during or after the Term while the Company is a direct or
indirect subsidiary of Parent, the Executive shall have until the earlier of (i)
two (2) years from the date of termination, or (ii) the latest date that each
stock option or stock appreciation right would otherwise expire by its original
terms had the Executive’s employment not terminated to exercise any vested and
outstanding stock options or stock appreciation rights of Parent that were
granted after June 29, 2009.  The vesting and extension of the exercise period
set forth in this Section 5.1(c) shall occur notwithstanding any provision in
any Plans or related grant documents which provides for a lesser vesting or
shorter period for exercise upon termination by the Company without Cause (which
for this purpose shall include a termination by the Executive for Good Reason),
notwithstanding anything to the contrary in any Plans or grant documents;
provided, however, and for the avoidance of doubt, nothing in this Agreement
shall be construed as or imply that this Agreement does or can grant greater
rights than are allowed under the terms and conditions of the Plans; provided,
further, and for the avoidance of doubt, the first sentence of this Section
5.1(c) shall not apply to a termination of employment after the Term.
 
(d)           to the fullest extent permitted by the Company’s then-current
benefit plans, continuation of health, dental, vision and life insurance
coverage  (but not pension, retirement, profit-sharing, severance or similar
compensatory benefits), for the Executive and the Executive’s eligible
dependents substantially similar to coverage they were receiving or which they
were entitled to immediately prior to the termination of the Executive’s
employment for the lesser of 12 months after termination or until the Executive
secures coverage from new employment and the period of COBRA health care
continuation coverage provided under Section 4980B of the Code shall run
concurrently with the foregoing 12 month period.  In order to receive such
benefits, the Executive or his eligible dependents must continue to make any
required co-payments, deductibles, premium sharing or other cost-splitting
arrangements the Executive was otherwise paying immediately prior to the date of
termination and nothing herein shall require the Company to be responsible for
such items.  If Executive is a “specified employee” under Section 409A, the full
cost of the continuation or provision of employee group welfare benefits (other
than medical or dental benefits) shall be paid by Executive until the earliest
to occur of (i) Executive’s death or (ii) the first day of the seventh month
following Executive’s termination of employment, and such cost shall be
reimbursed by the Company to, or on behalf of, Executive in a lump sum cash
payment on the earlier to occur of Executive’s death or the first day of the
seventh month following Executive’s termination of employment, except that, as
provided above, Executive shall not receive reimbursement for any required
co-payments, deductibles, premium sharing or other cost-splitting arrangements
the Executive was otherwise paying immediately prior to the date of termination.

 
8

--------------------------------------------------------------------------------

 
Exhibit 10.49

(e)           payment or reimbursement to the Executive of the costs and
expenses of any executive outplacement firm selected by the Executive in an
amount not to exceed $12,500 during the 12-month period following his date of
termination.  The Executive shall provide the Company with reasonable
documentation of such costs and expenses.
 
In the event the Executive’s termination is pursuant to Section 4.2, in lieu of
a lump sum payment, the Executive’s heirs, beneficiaries, or personal
representatives, as applicable, shall receive (i) salary-related portions of the
Base Amount on regular payroll dates of the Company until the twelve-month
anniversary of the date of termination of the Executive and (ii) Incentive
Compensation-related portions of the Base Amount on the dates that such
Incentive Compensation is actually paid by the Company to its senior executives,
but in no event later than two and one-half months after the end of such fiscal
year.  Further, any payments by the Company under Section 5.1(b) above pursuant
to a termination under Section 4.2 or 4.3 shall be reduced by any payments
received by the Executive pursuant to any of the Company’s employee welfare
benefit plans providing for payments in the event of death or Disability.


5.2           Termination for Cause; Voluntary Termination.  If at any time
during or after the Term the Executive’s employment with the Company is
terminated pursuant to Section 4.6 or 4.7, the Executive shall be entitled to
only the following:


(a)           any unpaid base salary and accrued unpaid vacation then owing
through the date of termination or Incentive Compensation that is as of such
date actually earned or owing under Article II, but not yet paid to the
Executive, which amounts shall be paid to the Executive within 30 days of the
date of termination.  Nothing in this provision is intended to imply that the
Executive is entitled to any partial or pro rata payment of Incentive
Compensation on termination unless the Bonus Plan or other plan, as applicable,
expressly provides as much under its specific terms.


(b)           whatever rights, if any, that are available to the Executive upon
such a termination pursuant to the Plans or any award documents related to any
stock-based compensation such as stock options, stock appreciation rights or
restricted stock grants. This Agreement does not grant any greater rights with
respect to such items than provided for in the Plans or the award documents in
the event of any termination for Cause or a Voluntary Termination.

 
9

--------------------------------------------------------------------------------

 
Exhibit 10.49

5.3           Termination following Change of Control.  The Executive shall have
no specific right to terminate this Agreement or right to any severance payments
or other benefits solely as a result of a Change of Control or Potential Change
of Control.  However, if during a Change of Control Period during or after the
Term, (a) the Executive terminates his employment with the Company pursuant to
Section 4.4, or (b) the Company terminates the Executive’s employment pursuant
to Section 4.5, the lump sum severance payment under Section 5.1 shall be
increased from 100% of the Base Amount to 150% of the Base Amount and, for a
termination of employment described in (a) and (b) during the Term, the period
for continuation of benefits under Section 5.1 shall be increased to 18 months
from 12 months.  The terms and rights with respect to such payments shall
otherwise be governed by Section 5.1.  No other rights result from termination
during a Change of Control Period; provided, however, that nothing in this
Section 5.3 is intended to limit or impair the rights of the Executive under the
Plans or any documents evidencing any stock-based compensation awards in the
event of a Change of Control if such Plans or award documents grant greater
rights than are set forth herein.


5.4           Release.  The Company’s obligation to pay or provide any benefits
to the Executive following termination (other than in the event of death
pursuant to Section 4.2) is expressly subject to the requirement that he execute
and not breach or rescind a release relating to employment matters and the
circumstances surrounding his termination in favor of the Company and its
Affiliate Companies, their successors, and their respective officers, directors
and related parties and agents, in a form acceptable to the Company at the time
of termination of employment.  The Company shall deliver such release to the
Executive within three business days following his termination of employment and
the Executive shall be obligated to sign and return the release to the Company
within 45 days of receipt of such release to receive any benefits or payments
following termination.


5.5           Other Benefits.  Except as expressly provided otherwise in this
Article V, the provisions of this Agreement shall not affect the Executive’s
participation in, or terminating distributions and vested rights under, any
pension, profit-sharing, insurance or other employee benefit plan of the Company
or any of its Affiliate Companies to which the Executive is entitled pursuant to
the terms of such plans, or expense reimbursements he is otherwise entitled to
under Section 3.5.


5.6           No Mitigation.  It will be difficult, and may be impossible, for
the Executive to find reasonably comparable employment following the termination
of the Executive’s employment, and the protective provisions under Article VI
contained herein will further limit the employment opportunities for the
Executive.  In addition, the Company’s severance pay policy applicable in
general to its salaried employees does not provide for mitigation, offset or
reduction of any severance payment received thereunder.  Accordingly, the
parties hereto expressly agree that the payment of severance compensation in
accordance with the terms of this Agreement will be liquidated damages, and that
the Executive shall not be required to seek other employment, or otherwise, to
mitigate any payment provided for hereunder.


 
10

--------------------------------------------------------------------------------

 
Exhibit 10.49
 

5.7           Limitation; No Other Rights.  Any amounts due or payable under
this Article V are in the nature of severance payments or liquidated damages, or
both, and the Executive agrees that such amounts shall fully compensate the
Executive, his dependents, heirs and beneficiaries and the estate of the
Executive for any and all direct damages and consequential damages that they do
or may suffer as a result of the termination of the Executive’s employment, or
both, and are not in the nature of a penalty.  Notwithstanding the above,
neither the Company nor any of its Affiliate Companies shall be liable to the
Executive under any circumstances for any consequential, incidental, punitive or
similar damages.  The Executive expressly acknowledges that the payments and
other rights under this Article V shall be the sole monies or other rights to
which the Executive shall be entitled to and such payments and rights will be in
lieu of any other rights or remedies he might have or otherwise be entitled
to.  In the event of any termination under this Article V, the Executive hereby
expressly waives any rights to any other amounts, benefits or other rights,
including without limitation whether arising under current or future
compensation or severance or similar plans, agreements or arrangements with the
Company or any of its Affiliate Companies (including as a result of changes in
(or of) control or similar transactions), unless Executive’s entitlement to
participate or receive benefits thereunder has been expressly approved by the
Board.  Similarly, neither the Company nor any of its Affiliate Companies shall
have any further liability or obligation to the Executive following the date of
termination, except as expressly provided in this Agreement.


5.8           No Right to Set Off.  The Company shall not be entitled to set off
against amounts payable to the Executive hereunder any amounts earned by the
Executive in other employment, or otherwise, after termination of his employment
with the Company, or any amounts which might have been earned by the Executive
in other employment had he sought such other employment.


5.9           Adjustments Due to Excise Tax.


(a)           If it is determined that any amount or benefit to be paid or
payable to the Executive under this Agreement or otherwise in conjunction with
his employment (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise in conjunction with his employment)
would give rise to liability of the Executive for the excise tax imposed by
Section 4999 of the Code, as amended from time to time, or any successor
provision (the “Excise Tax”), then the amount or benefits payable to the
Executive (the total value of such amounts or benefits, the “Payments”) shall be
reduced by the Company to the extent necessary so that no portion of the
Payments to the Executive is subject to the Excise Tax.  Such reduction shall
only be made if the net amount of the Payments, as so reduced (and after
deduction of applicable federal, state, and local income and payroll taxes on
such reduced Payments other than the Excise Tax (collectively, the
“Deductions”)) is greater than the excess of (1) the net amount of the Payments,
without reduction (but after making the Deductions) over (2) the amount of
Excise Tax to which the Executive would be subject in respect of such Payments.


(b)           In the event it is determined that the Excise Tax may be imposed
on the Executive prior to the possibility of any reductions being made pursuant
to Section 5.9(a), the Company and the Executive agree to take such actions as
they may mutually agree in writing to take to avoid any such reductions being
made or, if such reduction is not otherwise required by Section 5.9(a), to
reduce the amount of Excise Tax imposed.


 
11

--------------------------------------------------------------------------------

 
Exhibit 10.49
 
(c)           The independent public accounting firm serving as the Company's
auditing firm, or such other accounting firm, law firm or professional
consulting services provider of national reputation and experience reasonably
acceptable to the Company and Executive (the “Accountants”) shall make in
writing in good faith all calculations and determinations under this Section
5.9, including the assumptions to be used in arriving at any calculations.  For
purposes of making the calculations and determinations under this Section 5.9,
the Accountants and each other party may make reasonable assumptions and
approximations concerning the application of Section 280G and Section 4999.  The
Company and Executive shall furnish to the Accountants and each other such
information and documents as the Accountants and each other may reasonably
request to make the calculations and determinations under this Section 5.9.  The
Company shall bear all costs the Accountants incur in connection with any
calculations contemplated hereby.


VI.           PROTECTIVE PROVISIONS


6.1           Noncompetition.  Without the prior written consent of the Board
(which may be withheld in the Board’s sole discretion), so long as the Executive
is an employee of the Company and for a twelve-month period thereafter, the
Executive agrees that he shall not anywhere in the Prohibited Area, for his own
account or the benefit of any other, engage or participate in or assist or
otherwise be connected with a Competing Business.  For the avoidance of doubt,
the Executive understands that this Section 6.1 prohibits the Executive from
acting for himself or as an officer, employee, manager, operator, principal,
owner, partner, shareholder, advisor, consultant of, or lender to, any
individual or other Person that is engaged or participates in or carries out a
Competing Business or is actively planning or preparing to enter into a
Competing Business.  The parties agree that such prohibition shall not apply to
the Executive’s passive ownership of not more than 5% of a publicly-traded
company.


6.2           No Solicitation or Interference.  So long as the Executive is an
employee of the Company and for a twelve-month period thereafter, the Executive
shall not, whether for his own account or for the account or benefit of any
other Person, throughout the Prohibited Area:


(a)           request, induce or attempt to influence (i) any customer of the
Company or Parent or their respective direct and indirect subsidiaries to limit,
curtail, cancel or terminate any business it transacts with, or products or
services it receives from or sells to, or (ii) any Person employed by (or
otherwise engaged in providing services for or on behalf of) the Company or
Parent or their respective direct and indirect subsidiaries to limit, curtail,
cancel or terminate any employment, consulting or other service arrangement,
with the Company or Parent or their respective direct and indirect subsidiaries.
Such prohibition shall expressly extend to any hiring or enticing away (or any
attempt to hire or entice away) any employee or consultant of the Company or
Parent or their respective direct and indirect subsidiaries.


(b)           solicit from or sell to any customer any products or services that
the Company or Parent or their respective direct and indirect subsidiaries
provides or is capable of providing to such customer and that are the same as or
substantially similar to the products or services that the Company or Parent or
their respective direct and indirect subsidiaries sold or provided while the
Executive was employed with, or providing services to, the Company or Parent or
their respective direct and indirect subsidiaries.

 
12

--------------------------------------------------------------------------------

 
Exhibit 10.49

(c)           contact or solicit any customer for the purpose of discussing (i)
services or products that are competitive with and the same or closely similar
to those offered by the Company or Parent or their respective direct and
indirect subsidiaries or (ii) any past or present business of the Company or
Parent or their respective direct and indirect subsidiaries.


(d)           request, induce or attempt to influence any supplier, distributor
or other Person with which the Company or Parent or their respective direct and
indirect subsidiaries has a business relationship or to limit, curtail, cancel
or terminate any business it transacts with the Company or Parent or their
respective direct and indirect subsidiaries.


(e)           otherwise interfere with the relationship of the Company or Parent
or their respective direct and indirect subsidiaries with any Person which is,
or within one-year prior to the Executive’s date of termination was, doing
business with, employed by or otherwise engaged in performing services for, the
Company or Parent or their respective direct and indirect subsidiaries.


The twelve-month post-termination employment period described herein and in
Section 6.1 shall be extended to eighteen months in the event of a termination
described in Section 5.3.


6.3           Confidential Information.  During the period of the Executive’s
employment with the Company and at all times thereafter, the Executive shall
hold in secrecy for the Company all Confidential Information that may come to
his knowledge, may have come to his attention or may have come into his
possession or control while employed by the Company (or otherwise performing
services for the Company or any then-current Affiliate
Company).  Notwithstanding the preceding sentence, the Executive shall not be
required to maintain the confidentiality of any Confidential Information which
(a) is or becomes available to the public or others in the industry generally
(other than as a result of disclosure or inappropriate use, or caused, by the
Executive in violation of this Section 6.3) or (b) the Executive is compelled to
disclose under any applicable laws, regulations or directives of any government
agency, tribunal or authority having jurisdiction in the matter or under
subpoena.  Except as expressly required in the performance of his duties to the
Company under this Agreement, the Executive shall not use for his own benefit or
disclose (or permit or cause the disclosure of) to any Person, directly or
indirectly, any Confidential Information unless such use or disclosure has been
specifically authorized in writing by the Company in advance.  During the
Executive’s employment and as necessary to perform his duties under Section 1.2,
the Company will provide and grant the Executive access to the Confidential
Information.  The Executive recognizes that any Confidential Information is of a
highly competitive value, will include Confidential Information not previously
provided the Executive and that the Confidential Information could be used to
the competitive and financial detriment of the Company or any of its Affiliate
Companies if misused or disclosed by the Executive.  The Company promises to
provide access to the Confidential Information only in exchange for the
Executive’s promises contained herein, expressly including the covenants in
Sections 6.1, 6.2 and 6.4.

 
13

--------------------------------------------------------------------------------

 
Exhibit 10.49

6.4           Inventions.


(a)           The Executive shall promptly and fully disclose to the Company any
and all ideas, improvements, discoveries and inventions, whether or not they are
believed to be patentable (“Inventions”), that the Executive conceives of or
first actually reduces to practice, either solely or jointly with others, during
the Executive’s employment with the Company, and that relate to the business now
or thereafter carried on or contemplated by the Company or any of its Affiliate
Companies or that result from any work performed by the Executive for the
Company or any of its Affiliate Companies.


(b)           The Executive acknowledges and agrees that all Inventions shall be
the sole and exclusive property of the Company (or applicable Affiliate Company)
and are hereby assigned to the Company (or applicable Affiliate
Company).  During the term of the Executive’s employment with the Company and
thereafter, whenever requested to do so by the Company, the Executive shall take
such action as may be requested to execute and assign any and all applications,
assignments and other instruments that the Company shall deem necessary or
appropriate in order to apply for and obtain Letters Patent of the United States
and/or of any foreign countries for such Inventions and in order to assign and
convey to the Company (or applicable Affiliate Company) or their nominees the
sole and exclusive right, title and interest in and to such Inventions.


(c)           The Company acknowledges and agrees that the provisions of this
Section 6.4 do not apply to an Invention: (i) for which no equipment, supplies,
or facility of the Company or any of its Affiliate Companies or Confidential
Information was used; (ii) that was developed entirely on the Executive’s own
time and does not involve the use of Confidential Information; (iii) that does
not relate directly to the business of the Company or any of its Affiliate
Companies or to the actual or demonstrably anticipated research or development
of the Company or any of its Affiliate Companies; and (iv) that does not result
from any work performed by the Executive for the Company or any of its Affiliate
Companies.


6.5           Return of Documents and Property.  Upon termination of the
Executive’s employment for any reason, the Executive (or his heirs or personal
representatives) shall immediately deliver to the Company (a) all documents and
materials containing Confidential Information (including without limitation any
“soft” copies or computerized or electronic versions thereof) or otherwise
containing information relating to the business and affairs of the Company or
its Affiliate Companies (whether or not confidential), and (b) all other
documents, materials and other property belonging to the Company or any of its
Affiliate Companies that are in the possession or under the control of the
Executive.


6.6           Reasonableness; Remedies.  The Executive acknowledges that each of
the restrictions set forth in this Article VI are reasonable and necessary for
the protection of the Company’s business and opportunities (and those of the
Affiliate Companies) and that a breach of any of the covenants contained in this
Article VI would result in material irreparable injury to the Company and the
Affiliate Companies for which there is no adequate remedy at law and that it
will not be possible to measure damages for such injuries
precisely.  Accordingly, the Company and each of its Affiliate Companies shall
be entitled to the remedies of injunction and specific performance, or either of
such remedies, as well as all other remedies to which the Company or any of its
Affiliate Companies may be entitled, at law, in equity or otherwise, without the
need for the posting of a bond or by the posting of the minimum bond that may
otherwise be required by law or court order.

 
14

--------------------------------------------------------------------------------

 
Exhibit 10.49

6.7           Extension; Survival.  The Executive and the Company agree that the
time periods identified in this Article VI will be stayed, and the Company’s
obligation to make any payments or provide any benefits under Article V shall be
suspended, during the period of any breach or violation by the Executive of the
covenants contained herein.  The parties further agree that this Article VI
shall survive the termination or expiration of this Agreement for any
reason.  The Executive acknowledges that his agreement to each of the provisions
of this Article VI is fundamental to the Company’s willingness to enter into
this Agreement and for it to provide for the severance and other benefits
described in Article V.  Further, it is the express intent and desire of the
parties for each provision of this Article VI to be enforced to the fullest
extent permitted by law.  If any part of this Article VI, or any provision
hereof, is deemed illegal, void, unenforceable or overly broad (including as to
time, scope and geography), the parties’ express desire is that such provision
be reformed to the fullest extent possible to ensure its enforceability or if
such reformation is deemed impossible then such provision shall be severed from
this Agreement, but the remainder of this Agreement (expressly including the
other provisions of this Article VI) shall remain in full force and effect.


VII.           MISCELLANEOUS


7.1           Notices.  Any notice required or permitted under this Agreement
shall be given in writing and shall be deemed to have been effectively made or
given if personally delivered, or if sent via U.S. mail or recognized overnight
delivery service or sent via confirmed e-mail or facsimile to the other party at
its address set forth below in this Section 7.1, or at such other address as
such party may designate by written notice to the other party hereto. Any
effective notice hereunder shall be deemed given on the date personally
delivered, three business days after mailed via U.S. mail or one business day
after it is sent via overnight delivery service or via confirmed e-mail or
facsimile, as the case may be, to the following address:
 

 
If to the Company:
         
Breg Inc.
   
Attn: General Counsel
   
2611 Commerce Way
   
Vista, California 92081
   
Facsimile:  760-598-8125
 



 
15

--------------------------------------------------------------------------------

 
Exhibit 10.49
 

 
With, so long as the Company is a direct or indirect subsidiary
of Parent, a copy (which shall not constitute notice) to:
         
Orthofix Inc.
   
Attn: Chief Financial Officer
   
800 Boylston Street
   
15th Floor
   
The PRU Tower
   
Boston, MA 02199
   
E-mail: robertvaters@orthofix.com
         
If to the Executive:
         
At the most recent address on file with the Company
 

 
7.2           Legal Fees.


(a)           The Company shall pay all reasonable legal fees and expenses of
the Executive’s counsel in connection with the preparation and negotiation of
this Agreement.


(b)           It is the intent of the Company that the Executive not be required
to bear the legal fees and related expenses associated with the enforcement or
defense of the Executive's rights under this Agreement by litigation,
arbitration or other legal action because having to do so would substantially
detract from the benefits intended to be extended to the Executive hereunder.
Accordingly, the parties hereto agree that any dispute or controversy arising
under or in connection with this Agreement shall be resolved exclusively and
finally by binding arbitration in Vista, California, in accordance with the
rules of the American Arbitration Association then in effect.  Judgment may be
entered on the arbitrator's award in any court having jurisdiction.  The Company
shall be responsible for its own fees, costs and expenses and shall pay to the
Executive an amount equal to all reasonable attorneys' and related fees, costs
and expenses incurred by the Executive in connection with such arbitration
unless the arbitrator determines that the Executive (a) did not commence or
engage in the arbitration with a reasonable, good faith belief that his claims
were meritorious or (b) the Executive’s claims had no merit and a reasonable
person under similar circumstances would not have brought such claims.  If there
is any dispute between the Company and the Executive as to the payment of such
fees and expenses, the arbitrator shall resolve such dispute, which resolution
shall also be final and binding on the parties, and as to such dispute only the
burden of proof shall be on the Company.


7.3           Severability.  If an arbitrator or a court of competent
jurisdiction determines that any term or provision hereof is void, invalid or
otherwise unenforceable, (a) the remaining terms and provisions hereof shall be
unimpaired and (b) such arbitrator or court shall replace such void, invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the void,
invalid or unenforceable term or provision. For the avoidance of doubt, the
parties expressly intend that this provision extend to Article VI of this
Agreement.

 
16

--------------------------------------------------------------------------------

 
Exhibit 10.49

7.4           Entire Agreement.  This Agreement represents the entire agreement
of the parties with respect to the subject matter hereof and shall supersede any
and all previous contracts, arrangements or understandings between the Company,
any Affiliate Companies, and the Executive relating to the Executive’s
employment by the Company, expressly including the Prior Agreement, which Prior
Agreement is hereby terminated in its entirety upon mutual agreement of the
parties thereto and of no further force and effect. The Executive expressly
acknowledges that he has no further rights, and hereby waives or forfeits any
and all rights he may have or may have had, under the Prior Agreement as a
result of its termination hereby, and neither the Company nor any Affiliate
Company shall have any obligation to make any payments or satisfy any other
liability to him thereunder.  Nothing in this Agreement shall modify or alter
any Indemnity Agreement by and between Parent and the Executive (an “Indemnity
Agreement”) or alter or impair any of the Executive’s rights under the Plans or
related award agreements.  In the event of any conflict between this Agreement
and any other agreement between the Executive and the Company (or any Affiliate
Company), this Agreement shall control.  


7.5           Amendment; Modification.  Except for increases in Base Salary, and
adjustments with respect to Incentive Compensation, made as provided in Article
II, this Agreement may be amended at any time only by mutual written agreement
of the Executive and the Company; provided, however, that, notwithstanding any
other provision of this Agreement, the Plans (or any award documents under the
Plans) or an Indemnity Agreement, the Company may reform this Agreement, the
Plans (or any award documents under the Plans), an Indemnity Agreement or any
provision thereof (including, without limitation, an amendment instituting a
six-month waiting period before a distribution) or otherwise as contemplated by
Section 7.16 below.


7.6           Withholding.  The Company shall be entitled to withhold, deduct or
collect or cause to be withheld, deducted or collected from payment any amount
of withholding taxes required by law, statutory deductions or collections with
respect to payments made to the Executive in connection with his employment,
termination (including Article V) or his rights hereunder, including as it
relates to stock-based compensation.


7.7           Representations.


(a)           The Executive hereby represents and warrants to the Company that
(i) the execution, delivery and performance of this Agreement by the Executive
do not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which he is bound, and (ii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of the Executive, enforceable in accordance with its
terms.  The Executive hereby acknowledges and represents that he has consulted
with legal counsel regarding his rights and obligations under this Agreement and
that he fully understands the terms and conditions contained herein.

 
17

--------------------------------------------------------------------------------

 
Exhibit 10.49

(b)             The Company hereby represents and warrants to the Executive that
(i) the execution, delivery and performance of this Agreement by the Company do
not and shall not conflict with, breach, violate or cause a default under any
material contract, agreement, instrument, order, judgment or decree to which the
Company is a party or by which it is bound and (ii) upon the execution and
delivery of this Agreement by the Executive, this Agreement shall be the valid
and binding obligation of the Company, enforceable in accordance with its terms.


7.8           Governing Law; Jurisdiction.  This Agreement shall be construed,
interpreted, and governed in accordance with the laws of the State of California
without regard to any provision of that State’s rules on the conflicts of law
that might make applicable the law of a jurisdiction other than that of the
State of California.  Except as otherwise provided in Section 7.2, all actions
or proceedings arising out of this Agreement shall exclusively be heard and
determined in state or federal courts in the State of California having
appropriate jurisdiction.  The parties expressly consent to the exclusive
jurisdiction of such courts in any such action or proceeding and waive any
objection to venue laid therein or any claim for forum nonconveniens.


7.9           Successors.  This Agreement shall be binding upon and inure to the
benefit of, and shall be enforceable by the Executive, the Company, and their
respective heirs, executors, administrators, legal representatives, successors,
and assigns.  In the event of a Company Business Combination (as defined in
clause (ii) of Change of Control), the provisions of this Agreement shall be
binding upon and inure to the benefit of the entity resulting from such Company
Business Combination or to which the assets shall be sold or transferred, which
entity from and after the date of such Company Business Combination shall be
deemed to be the Company for purposes of this Agreement.  In the event of any
other assignment of this Agreement by the Company, the Company shall remain
primarily liable for its obligations hereunder.  The Executive expressly
acknowledges that Parent and the other Affiliate Companies (and their successors
and assigns) are third party beneficiaries of this Agreement and may enforce
this Agreement on behalf of themselves or the Company.  Both parties agree that
there are no third party beneficiaries to this Agreement other than as expressly
set forth in this Section 7.9.


7.10           Nonassignability.  Neither this Agreement nor any right or
interest hereunder shall be assignable by the Executive, his beneficiaries,
dependents or legal representatives without the Company’s prior written consent;
provided, however, that nothing in this Section 7.10 shall preclude (a) the
Executive from designating a beneficiary to receive any benefit payable
hereunder upon his death or (b) the executors, administrators or other legal
representatives of the Executive or his estate from assigning any rights
hereunder to the Person(s) entitled thereto.


7.11           No Attachment.  Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge or hypothecation in
favor of any third party, or to execution, attachment, levy or similar process
or assignment by operation of law in favor of any third party, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void and of
no effect.

 
18

--------------------------------------------------------------------------------

 
Exhibit 10.49

7.12           Waiver.  No term or condition of this Agreement shall be deemed
to have been waived, nor there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.


7.13           Construction.  The headings of articles or sections herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement. References to days
found herein shall be actual calendar days and not business days unless
expressly provided otherwise.


7.14           Counterparts.  This Agreement may be executed by any of the
parties hereto in counterparts, each of which shall be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.


7.15           Effectiveness. This Agreement shall be effective as of the
Effective Date when signed by the Executive and the Company.


7.16           Code Section 409A.


(a)           It is the intent of the parties that payments and benefits under
this Agreement comply with Section 409A and, accordingly, to interpret, to the
maximum extent permitted, this Agreement to be in compliance therewith.  If the
Executive notifies the Company in writing  (with specificity as to the reason
therefore) that the Executive believes that any provision of this Agreement (or
of any award of compensation, including equity compensation or benefits) would
cause the Executive to incur any additional tax or interest under Section 409A
and the Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the parties shall,
in good faith, reform such provision to try to comply with Code Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Code Section 409A.  To the extent that any provision hereof is
modified by the parties to try to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent of the applicable provision
without violating the provisions of Code Section 409A.  Notwithstanding the
foregoing, the Company shall not be required to assume any economic burden in
connection therewith.


(b)           If the Executive is deemed on the date of “separation from
service” to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is specified as subject to this Section, such payment or benefit
shall be made or provided at the date which is the earlier of (A) the expiration
of the six (6)-month period measured from the date of such “separation from
service” of the Executive, and (B) the date of the Executive’s death (the “Delay
Period”).  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 7.16 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Executive in a lump sum, and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein.  If a payment is to be
made promptly after a date, it shall be made within sixty (60) days thereafter.

 
19

--------------------------------------------------------------------------------

 
Exhibit 10.49

(c)           Any expense reimbursement under this Agreement shall be made
promptly upon Executive’s presentation to the Company of evidence of the fees
and expenses incurred by the Executive and in all events on or before the last
day of the taxable year following the taxable year in which such expense was
incurred by the Executive, and no such reimbursement or the amount of expenses
eligible for reimbursement in any taxable year shall in any way affect the
expenses eligible for reimbursement in any other taxable year, except for (i)
the limit on the amount of outplacement costs and expenses reimbursable pursuant
to Section 5.1(c) and (ii) any limit on the amount of expenses that may be
reimbursed under an arrangement described in Code Section 105(b).


7.17           Survival.  As provided in Section 1.3 with respect to expiration
of the Term, Articles VI and VII and specified parts of Articles IV and V shall
survive the termination or expiration of this Agreement for any reason.

 
20

--------------------------------------------------------------------------------

 
Exhibit 10.49

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.




BREG, INC.
 
EXECUTIVE
                     
/s/ Alan W. Milinazzo
 
/s/ Brad Lee
 
Name:  
Alan W. Milinazzo
 
Brad Lee, an individual
 
Title:
Chief Executive Officer
     


 
21

--------------------------------------------------------------------------------

 
Exhibit 10.49

EXHIBIT A
 
Definitions
 
For purposes of this Agreement, the following capitalized terms have the
meanings set forth below:
 
“Affiliate Companies” shall mean, unless otherwise specified, all past and
present direct and indirect subsidiaries and parents of the Company.
 
“Base Amount” shall mean an amount equal to the sum of:
 
(i) the Executive’s annual base salary at the highest annual rate in effect at
any time during the Term; and
 
(ii) the lower of (i) the Executive’s target bonus under Section 2.3 in effect
during the fiscal year in which termination of employment occurs, or (ii) the
average of the Incentive Compensation (as defined in Section 2.3) actually
earned by the Executive (A) with respect to the two consecutive annual Incentive
Compensation periods ending immediately prior to the year in which termination
of the Executive’s employment with the Company occurs or, (B) if greater, with
respect to the two consecutive annual Incentive Compensation periods ending
immediately prior to the Change of Control Date or the Potential Change of
Control Date; provided, however, that if the Executive was not eligible for
Incentive Compensation for such two consecutive Incentive Compensation periods,
the amount included pursuant to this clause (ii) shall be the Incentive
Compensation paid to the Executive for the most recent annual Incentive
Compensation Period.  In the event the Incentive Compensation paid to the
Executive for any such prior Incentive Compensation period represented a pro
rated full-year amount because the Executive was not employed by the Company for
the entire Incentive Compensation period, the Incentive Compensation paid to the
Executive for such period for purposes of this clause (ii) shall be an amount
equal to such pro-rated full-year amount.
 
“Board” shall mean the Board of Directors of the Company or a committee thereof.
 
“Cause” shall mean termination of the Executive’s employment because of the
Executive’s:  (i) involvement in fraud, misappropriation or embezzlement related
to the business or property of the Company; (ii) conviction for, or guilty plea
to, or plea of nolo contendere to, a felony or crime of similar gravity in the
jurisdiction in which such conviction or guilty plea occurs; (iii) intentional
wrongful disclosure of Confidential Information or other intentional wrongful
violation of Article VI;  (iv) willful and continued failure by the Executive to
follow the reasonable instructions of the Board or the Chief Executive Officer
of the Company (or, so long as the Company is a direct or indirect subsidiary of
Parent, the Parent Board or the Chief Executive Officer of the Parent); (v)
willful commission by the Executive of acts that are dishonest and demonstrably
and materially injurious to the Company or any then-current Affiliate Company,
monetarily or otherwise; (vi) willful or material violation of, or willful or
material noncompliance with, any securities law, rule or regulation or stock
exchange listing rule adversely affecting the Company or any then-current
Affiliate Company including without limitation (a) if the Executive has
undertaken to provide any certification or related back-up material required for
the chief and principal executive and financial officers of the Company or any
then-current Affiliate Company to provide a certification required under the
Sarbanes-Oxley Act of 2002, including the rules and regulations promulgated
thereunder (the “Sarbanes-Oxley Act”), and he willfully or materially fails to
take reasonable and appropriate steps to determine whether or not the
certificate or related back-up material was accurate or otherwise in compliance
with the requirements of the Sarbanes-Oxley Act or (b) the Executive’s willful
or material failure to establish and administer effective systems and controls
applicable to his area of responsibility necessary for the Company or any
then-current Affiliate Company to timely and accurately file reports pursuant to
Section 13 or 15(d) of the Exchange Act.  No act or omission shall be deemed
willful or material for purposes of this definition if taken or omitted to be
taken by Executive in a good faith belief that such act or omission to act was
in the best interests of the Company and its then-current Affiliate Companies or
if done at the express direction of the Board (or, so long as the Company is a
direct or indirect subsidiary of Parent, the Parent Board).

 
22

--------------------------------------------------------------------------------

 
Exhibit 10.49

“Change of Control” shall occur upon any of the following events:
 
(i)           the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act),
in any individual transaction or series of related transactions, of 50% or more
of either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); excluding,
however, the following:  (1) any acquisition directly from the Company, other
than an acquisition by virtue of the exercise of a conversion privilege unless
the security being so converted was itself acquired directly from the Company;
(2) any acquisition by the Company, Parent or any direct or indirect subsidiary
of the Company or Parent; (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or Parent or any entity
controlled by the Company or Parent; or (4) any acquisition pursuant to a
transaction which complies with clauses (A) and (B) of subsection (ii) of this
definition of Change of Control;
 
(ii)           consummation of a reorganization, merger, consolidation or other
business combination or the sale or other disposition of all or substantially
all of the assets of the Company (any such transaction, a “Company Business
Combination”); expressly excluding, however, any such Company Business
Combination pursuant to which (A) the Company remains a direct or indirect
subsidiary of Parent after such Company Business Combination or (B) all of the
following conditions are met: (1) all or substantially all of the Person(s) who
are the beneficial owners of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, respectively, immediately prior to such
Company Business Combination will beneficially own, directly or indirectly, more
than 50% of, respectively, the outstanding shares of common stock, and the
combined voting power of the outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Company Business Combination (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Company Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, and (2) no Person (other than the Company, any employee benefit plan (or
related trust) of the Company or such entity resulting from such Company
Business Combination) will beneficially own, directly or indirectly, 50% or more
of, respectively, the outstanding shares of common stock of the entity resulting
from such Company Business Combination or the combined voting power of the
outstanding voting securities of such entity entitled to vote generally in the
election of directors except to the extent that such ownership existed prior to
the Company Business Combination;

 
23

--------------------------------------------------------------------------------

 
Exhibit 10.49

(iii)           the approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company;
 
(iv)           any other transaction or series of related transactions occur
that have substantially the effect of the transactions specified in any of the
preceding clauses in this definition; or
 
(v)           a Parent Change of Control occurs during any time when the Company
is a direct or indirect subsidiary of Parent.
 
Notwithstanding the above definition of Change of Control, the Board, in its
sole discretion, may determine that a Change of Control has occurred for
purposes of this Agreement, even if the events giving rise to such Change of
Control are not expressly described in the above definition.
 
“Change of Control Date” shall mean the date on which a Change of Control
occurs.
 
“Change of Control Period” shall mean the 24 month period commencing on the
Change of Control Date; provided, however, if the Company terminates the
Executive’s employment with the Company prior to the Change of Control Date but
on or after a Potential Change of Control Date, and it is reasonably
demonstrated that the Executive’s (i) employment was terminated at the request
of an unaffiliated third party who has taken steps reasonably calculated to
effect a Change of Control or (ii) termination of employment otherwise arose in
connection with or in anticipation of the Change of Control, then the “Change of
Control Period” shall mean the 24 month period beginning on the date immediately
prior to the date of the Executive’s termination of employment with the Company.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.


“Competing Business” means any business or activity that (i) competes with the
Company or any then-current Affiliate Company for which the Executive performed
services or the Executive was involved in for purposes of making strategic or
other material business decisions and involves (ii) (A) the same or
substantially similar types of products or services (individually or
collectively) manufactured, marketed or sold by the Company or any then-current
Affiliate Company during Term or (B) products or services so similar in nature
to that of the Company or any then-current Affiliate Company during Term (or
that the Company or any then-current Affiliate Company will soon thereafter
offer) that they would be reasonably likely to displace substantial business
opportunities or customers of the Company or any then-current Affiliate Company.

 
24

--------------------------------------------------------------------------------

 
Exhibit 10.49

“Confidential Information” shall include Trade Secrets and includes information
acquired by the Executive in the course and scope of his activities under this
Agreement, including information acquired from third parties, that (i) is not
generally known or disseminated outside the Company or its Affiliate Companies
(such as non-public information), (ii) is designated or marked by the Company or
an Affiliate Company as “confidential” or reasonably should be considered
confidential or proprietary, or (iii) the Company or an Affiliate Company
indicates through its policies, procedures, or other instructions should not be
disclosed to anyone outside the Company or the Affiliate Companies.  Without
limiting the foregoing definitions, some examples of Confidential Information
under this Agreement include (a) matters of a technical nature, such as
scientific, trade or engineering secrets, “know-how”, formulae, secret
processes, inventions, and research and development plans or projects regarding
existing and prospective customers and products or services, (b) information
about costs, profits, markets, sales, customer lists, customer needs, customer
preferences and customer purchasing histories, supplier lists, internal
financial data, personnel evaluations, non-public information about medical
devices or products of the Company or an Affiliate Company (including future
plans about them), information and material provided by third parties in
confidence and/or with nondisclosure restrictions, computer access passwords,
and internal market studies or surveys and (c) and any other information or
matters of a similar nature.
 
“Disability” as used in this Agreement shall have the meaning given that term by
any disability insurance the Company carries at the time of termination that
would apply to the Executive. Otherwise, the term “Disability” shall mean the
inability of the Executive to perform his duties and responsibilities under this
Agreement as a result of a physical or mental illness, disease or personal
injury he has incurred. Any dispute as to whether or not the Executive has a
“Disability” for purposes of this Agreement shall be resolved by a physician
reasonably satisfactory to the Board and the Executive (or his legal
representative, if applicable). If the Board and the Executive (or his legal
representative, if applicable) are unable to agree on a physician, then each
shall select one physician and those two physicians shall pick a third physician
and the determination of such third physician shall be binding on the parties.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Good Reason” shall mean the occurrence of any of the following without the
written consent of the Executive:  (i) any duties, functions or responsibilities
are assigned to the Executive that are materially inconsistent with the
Executive’s duties, functions or responsibilities with the Company as
contemplated or permitted by Section 1.1 or Executive’s duties, functions or
responsibilities with the Company are materially diminished from those existing
as of the date of this Agreement; (ii) any action by the Company that results in
a material adverse change in the nature or scope of the position, power, duties,
functions, responsibilities or authorities of the Executive with the Company
from those contemplated or permitted by Section 1.1; (iii) the base salary of
the Executive is materially reduced; (iv) there is, other than as a result of or
in connection with the Company ceasing to be a direct or indirect subsidiary of
Parent, a material adverse change or termination of the Executive’s right to
participate, on a basis substantially consistent with practices applicable to
senior executives of the Company generally, in any bonus, incentive,
profit-sharing, stock option, stock purchase, stock appreciation, restricted
stock, discretionary pay or similar policy, plan, program or arrangement of the
Company, (v) there is any material adverse failure to provide the compensation
and benefits contemplated by Sections 2.3, 2.4 and Article III, except where
necessary to avoid the imposition of any additional tax under Section 409A of
the Code; (vi) there is a material termination or denial of the Executive’s
right, on a basis substantially consistent with practices applicable generally
to senior executives of the Company, to participate in and receive service
credit for benefits as provided under, all life, accident, medical payment,
health and disability insurance, retirement, pension, salary continuation,
expense reimbursement and other employee and perquisite policies, plans,
programs and arrangements that generally are made available to senior executives
of the Company, except for any arrangements that the Board adopts for select
senior executives to compensate them for special or extenuating circumstances or
as needed to comply with applicable law or as necessary to avoid the imposition
of any additional tax under Section 409A, (vii) any material breach by the
Company of its representations under Section 7.7(b), or (viii) without the
express written consent of Executive, the permanent relocation by the Company of
Executive to a location more than 25 miles from San Diego, California.

 
25

--------------------------------------------------------------------------------

 
Exhibit 10.49

“Parent” shall mean Orthofix International N.V., an entity organized under the
laws of the Netherlands Antilles.
 
“Parent Board” shall mean the Board of Directors of Parent or a committee
thereof.
 
“Parent Change of Control” shall occur upon any of the following events:
 
(i)           the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act),
in any individual transaction or series of related transactions, of 50% or more
of either (A) the then outstanding shares of common stock of Parent (the
“Outstanding Parent Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of Parent entitled to vote generally in the
election of directors (the “Outstanding Parent Voting Securities”); excluding,
however, the following:  (1) any acquisition directly from Parent, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from Parent; (2) any
acquisition by Parent; (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Parent or any entity controlled by
Parent; or (4) any acquisition pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) of this definition of Parent Change
of Control;
 
(ii)           a change in the composition of the Parent Board such that the
individuals who as of the Effective Date constitute the Parent Board (the
“Incumbent Parent Board”) cease for any reason to constitute at least a majority
of the Parent Board; provided, however, for purposes of this paragraph, that any
individual who becomes a member of the Parent Board subsequent to the Effective
Date, whose appointment, election, or nomination for election by Parent’s
shareholders was approved by a vote of at least a majority of those individuals
who are members of the Parent Board and who were also members of the Incumbent
Parent Board (or deemed to be such pursuant to this proviso) shall be considered
as though such individual were a member of the Incumbent Parent Board; but
provided further that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Parent Board shall not be so considered as a
member of the Incumbent Parent Board;


 
26

--------------------------------------------------------------------------------

 
Exhibit 10.49
 
(iii)           consummation of a reorganization, merger, consolidation or other
business combination or the sale or other disposition of all or substantially
all of the assets of Parent (including assets that are shares held by Parent in
its subsidiaries) (any such transaction, a “Parent Business Combination”);
expressly excluding, however, any such Parent Business Combination pursuant to
which all of the following conditions are met:  (A) all or substantially all of
the Person(s) who are the beneficial owners of the Outstanding Parent Common
Stock and Outstanding Parent Voting Securities, respectively, immediately prior
to such Parent Business Combination will beneficially own, directly or
indirectly, more than 50% of, respectively, the outstanding shares of common
stock, and the combined voting power of the outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the entity resulting from such Parent Business Combination (including, without
limitation, an entity which as a result of such transaction owns Parent or all
or substantially all of Parent’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Parent Business Combination, of the Outstanding Parent
Common Stock and Outstanding Parent Voting Securities, as the case may be,
(B) no Person (other than Parent, any employee benefit plan (or related trust)
of Parent or such entity resulting from such Parent Business Combination) will
beneficially own, directly or indirectly, 50% or more of, respectively, the
outstanding shares of common stock of the entity resulting from such Parent
Business Combination or the combined voting power of the outstanding voting
securities of such entity entitled to vote generally in the election of
directors except to the extent that such ownership existed prior to the Parent
Business Combination, and (C) individuals who were members of the Incumbent
Parent Board will constitute at least a majority of the members of the board of
directors of the entity resulting from such Parent Business Combination;
 
(iv)           the approval by the shareholders of Parent of a complete
liquidation or dissolution of Parent;
 
(v)           the Parent shall sell or dispose of, in a single transaction or
series of related transactions, business operations that generated two-thirds of
the consolidated revenues of the Parent and its subsidiaries (determined on the
basis of Parent’s four most recently completed fiscal quarters for which reports
have been filed under the Exchange Act) and such disposal shall not be exempted
pursuant to clause (iii) of this definition of Parent Change of Control;

 
27

--------------------------------------------------------------------------------

 
Exhibit 10.49

(vi)           Parent files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change of control of Parent has or may have occurred or will or may occur
in the future pursuant to any then-existing agreement or transaction;
notwithstanding the foregoing, unless determined in a specific case by a
majority vote of the Parent Board, a “Parent Change of Control” shall not be
deemed to have occurred solely because:  (A) an entity in which Parent directly
or indirectly beneficially owns 50% or more of the voting securities, or any
Parent-sponsored employee stock ownership plan, or any other employee plan of
Parent or the Company, either files or becomes obligated to file a report or a
proxy statement under or in response to Schedule 13D, Schedule 14D-1, Form 8-K
or Schedule 14A (or any successor schedule, form or report or item therein)
under the Exchange Act, disclosing beneficial ownership by form or report or
item therein, disclosing beneficial ownership by it of shares of stock of
Parent, or because Parent reports that a change of control of Parent has or may
have occurred or will or may occur in the future by reason of such beneficial
ownership or (B) any Parent-sponsored employee stock ownership plan, or any
other employee plan of Parent or the Company, either files or becomes obligated
to file a report or a proxy statement under or in response to Schedule 13D,
Schedule 14D-1, Form 8-K or Schedule 14A (or any successor schedule, form or
report or item therein) under the Exchange Act, disclosing beneficial ownership
by form or report or item therein, disclosing beneficial ownership by it of
shares of stock of Parent, or because Parent reports that a change of control of
Parent has or may have occurred or will or may occur in the future by reason of
such beneficial ownership; or
 
(vii)           any other transaction or series of related transactions occur
that have substantially the effect of the transactions specified in any of the
preceding clauses in this definition.
 
“Person” shall include individuals or entities such as corporations,
partnerships, companies, firms, business organizations or enterprises, and
governmental or quasi-governmental bodies.
 
“Potential Change of Control” shall mean the earliest to occur of:  (i) the date
on which the Company (or an applicable Affiliate Company) executes an agreement
or letter of intent, the consummation of the transactions described in which
would result in the occurrence of a Change of Control or (ii) the date on which
the Board approves a transaction or series of transactions, the consummation of
which would result in a Change of Control, and ending when, in the opinion of
the Board, the Company or the respective third party has abandoned or terminated
any Potential Change of Control.
 
“Potential Change of Control Date” shall mean the date on which a Potential
Change of Control occurs; provided, however, such date shall become null and
void when, in the opinion of the Board, the Company or the respective third
party has abandoned or terminated any Potential Change of Control.
 
“Prohibited Area” means North America, South America and the European Union,
which Prohibited Area the parties have agreed to as a result of the fact that
those are the geographic areas in which the Company conducts a preponderance of
its business and in which the Executive provides substantive services to the
benefit of the Company.

 
28

--------------------------------------------------------------------------------

 
Exhibit 10.49

“Section 409A” shall mean Section 409A of the Code and regulations promulgated
thereunder (and any similar or successor federal or state statute or
regulations).
 
“Trade Secrets” are information of special value, not generally known to the
public that the Company or any Affiliate Company has taken steps to maintain as
secret from Persons other than those selected by the Company or any Affiliate
Company.
  

29

--------------------------------------------------------------------------------